 Case 3:19-cv-00948-NJR Document 28 Filed 04/20/20 Page 1 of 13 Page ID #67



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 PATRICK PARKER,

                      Plaintiff,

 v.                                           Case No. 3:19-cv-948-NJR

 MICHAEL RINGHAUSEN and
 JERSEY COUNTY, ILLINOIS,

                      Defendants.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a Motion to Dismiss for Failure to State a Claim

(Doc. 10) filed by Defendants Michael Ringhausen and Jersey County, Illinois. For the

reasons set forth below, the motion is granted in part and denied in part.

                          FACTUAL AND PROCEDURAL BACKGROUND

      This is a wrongful termination action arising out of the termination of Plaintiff

Patrick Parker from his employment as a law enforcement officer at the Jersey County

Sheriff’s Department (Doc. 1).

      Parker was hired by the Jersey County Sheriff’s Department under the direction

of Sheriff John Wimmersberg on July 16, 2018 (Doc. 1). In November 2018, Sheriff Michael

Ringhausen was elected for the Sheriff position (Id.). Parker claims that Ringhausen

began seeking revenge against officers who did not support his political campaign (Id.).

Parker did not support Ringhausen’s campaign (Id.).

      On May 14, 2019, Parker met with Ringhausen in his office, and Ringhausen


                                      Page 1 of 13
 Case 3:19-cv-00948-NJR Document 28 Filed 04/20/20 Page 2 of 13 Page ID #68



informed Parker that he was not writing enough tickets or filing enough felony cases (Id.).

Ringhausen then compared the number of tickets issued by Sheriff’s Deputy Justin

Decker to the number of tickets issued by Parker (Id.). Parker further claims that

Ringhausen said he could terminate Parker for any reason that pleases him (Id.).

Ringhausen then terminated Parker’s employment (Id.). Parker claims he did not receive

any write-up or disciplinary action prior to the meeting (Id.).

       Parker alleges Ringhausen’s actions violated Illinois law, which prohibits quotas

for “the purpose of evaluating a law enforcement officer’s job performance… [or to]

compare the number of citations issued by the law enforcement officer to the number of

citations issued by any other law enforcement officer who has similar job duties” (Id.).

55 ILCS 5/5-1136. Parker further alleges that, as Sheriff, Ringhausen was the final policy

maker for Jersey County and that Ringhausen “engaged in conduct that was objectively

unreasonable, undertaken intentionally, with malice and reckless indifference to the

rights of others, and in total disregard to the laws of the State of Illinois” (Id.). Parker also

alleges that Ringhausen was acting within the scope of his employment at all times

relevant (Id.).

       Parker alleges that Ringhausen implemented widespread policies and practices of

using his position as Sheriff to reward supporters with promotions and jobs, and to

punish those who did not support his campaign (Id.). Parker further alleges that Jersey

County has implemented policies and practices of failing to supervise its office holders

for violations of the law (Id.). Parker claims that Jersey County and the Sheriff’s

Department created a system where its employees refuse to report misconduct, including


                                         Page 2 of 13
 Case 3:19-cv-00948-NJR Document 28 Filed 04/20/20 Page 3 of 13 Page ID #69



the misconduct at issue in this case (Id.). Parker also claims that Jersey County failed to

train, supervise, and discipline its officers and ratifies the kind of misconduct that

Ringhausen committed against Parker (Id.).

       Parker brings three counts in his Complaint (Id.). Count I asserts a wrongful

termination claim pursuant to 42 U.S.C. § 1983 against all Defendants (Id.). Count II

asserts an Illinois State Law Claim for Retaliatory Discharge against all Defendants (Id.).

Count III asserts an Intentional Infliction of Emotional Distress claim against Ringhausen

individually (Id.).

       Defendants filed a Motion to Dismiss for Failure to State a Claim, seeking the

dismissal of Parker’s complaint pursuant to Federal Rule of Civil Procedure 12(b)(6)

(Doc. 10). Defendants assert that: Parker failed to allege a property interest in his

employment; 55 ILCS 5/5-1136 does not create a cognizable property interest in Parker’s

employment; Parker has failed to sufficiently plead retaliatory discharge; Sheriff

Ringhausen was not a final policy maker for Jersey County; and Parker failed to

sufficiently allege extreme and outrageous conduct necessary to succeed on a claim for

intentional infliction of emotional distress (Id.).

                                       LEGAL STANDARD

       The purpose of a Rule 12(b)(6) motion is to decide the adequacy of the complaint,

not to determine the merits of the case or decide whether a plaintiff will ultimately

prevail. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). To survive a Rule

12(b)(6) motion to dismiss, the plaintiff only needs to allege enough facts to state a claim

for relief that is plausible on its face. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).


                                          Page 3 of 13
 Case 3:19-cv-00948-NJR Document 28 Filed 04/20/20 Page 4 of 13 Page ID #70



A plaintiff need not plead detailed factual allegations, but must provide “more than

labels and conclusions, and a formulaic recitation of the elements.” Id. For purposes of a

motion to dismiss under Rule 12(b)(6), the Court must accept all well-pleaded facts as

true and draw all possible inferences in favor of the plaintiff. McReynolds v. Merrill Lynch

& Co., Inc., 694 F.3d 873, 879 (7th Cir. 2012). When ruling on a motion to dismiss, a federal

court may consider documents attached to the pleadings without converting the motion

to dismiss into a motion for summary judgment, as long as the documents are referred to

in the complaint and central to the plaintiff’s claims. See Adams v. City of Indianapolis, 742

F.3d 720, 729 (7th Cir. 2014).

                                         ANALYSIS

   I.      Count I

        Defendants first assert that Parker’s wrongful termination claim is insufficiently

pled, and Count I should be dismissed (Doc. 10). Defendants contend that Parker’s

Complaint appears to allege a violation of Parker’s procedural due process rights, yet it

fails to allege a cognizable property interest in his employment. (Id.). Parker asserts that

it is not necessary to allege a cognizable property interest in his employment due to the

Supreme Court’s decision is Elrod v. Burns, in which the Court held that public employees

are generally protected from being terminated based on their political beliefs (Doc. 12).

Elrod v. Burns, 427 U.S. 347 (1976).

        To plead a claim for municipal liability under 42 U.S.C. § 1983, plaintiffs need not

allege a violation of procedural due process rights. A municipality is liable under Section

1983 if the deprivation of constitutional rights is caused by a municipal policy or custom.


                                       Page 4 of 13
 Case 3:19-cv-00948-NJR Document 28 Filed 04/20/20 Page 5 of 13 Page ID #71



Kujawski v. Bd. of Comm’rs, 183 F.3d 734, 737 (7th Cir. 1999). “[A] plaintiff may

demonstrate the existence of municipal policy or custom in one of three ways: proof of

an express policy causing the loss, a widespread practice constituting custom or usage

that caused the loss, or causation of the loss by a person with final policymaking

authority.” Id. Whether someone is a final policymaker under Section 1983 is a matter of

state or local law. Id.

       The Seventh Circuit has previously found that Illinois Sheriffs are the final

policymakers for sheriff’s departments. See Ryan v. County of DuPage, 45 F.3d 1090, 1092

(7th Cir. 1995) (holding that the sheriff is a policymaker for the county sheriff’s office, not

for the county itself)). It is also well established that a county should not be held liable for

a sheriff’s actions in Illinois. See White v. Hertz, No. 07-CV-716-MJR, 2008 U.S. Dist. LEXIS

62307, at *10-11 (S.D. Ill. Aug. 14, 2008) (“…Madison County is correct that any policies

promulgated by Hertz cannot be attributed to Madison County, and Madison County

cannot be held liable under a respondeat superior theory”); See, e. g., Franklin v. Zaruba,

150 F.3d 682, 685-86 n. 4 (7th Cir. 1998) (finding that county cannot be liable under Section

1983 for sheriff’s policies); See Moy v. County of Cook, 159 Ill. 2d 519, 640 N.E.2d 926, 929

Ill. Dec. 776 (1994) (“The county is given no authority to control the office of the sheriff.”);

see also Horstman v. County of DuPage, 284 F.Supp.2d 1125, 1131-32 (N.D. Ill. 2003)

(“Although a county board may alter or impose additional duties upon county officers,

the board may not ‘alter the duties, powers and functions of county officers that are

specifically imposed by law.’”). Thus, because the Sheriff is the final policymaker for the

Sheriff’s Department, the Department itself can be liable, but not the County. See Cooper


                                        Page 5 of 13
 Case 3:19-cv-00948-NJR Document 28 Filed 04/20/20 Page 6 of 13 Page ID #72



v. Monroe Cty. Sheriff’s Dep’t, No. 11-310-GPM, 2011 U.S. Dist. LEXIS 137202, at *13-15

(S.D. Ill. Nov. 29, 2011) (“Kelley had final policy-making authority for the Department

and that the wrongful conduct alleged in the complaint occurred pursuant to Kelley’s

illegal policies and practices. Therefore, Cooper has stated a claim for relief under Section

1983 against the Department.”). A county cannot be liable in its own right based on the

conduct of the Sheriff. See Brown v. Gulash, No. 07-cv-370-JPG-PMF, 2011 U.S. Dist. LEXIS

29766, at *47 (S.D. Ill. Mar. 22, 2011). Nevertheless, the County is still a proper defendant

because it will ultimately be responsible for paying any judgment against the Sheriff. See

id. (“‘a county in Illinois is a necessary party in any suit seeking damages from an

independently elected county officer…’”).

       This does not mean that Ringhausen cannot be held liable. “Section 1983 creates a

cause of action based upon personal liability and predicated upon fault. An individual

cannot be held liable in a § 1983 action unless he caused or participated in an alleged

constitutional deprivation.” Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983).

       Here, Parker alleges that he was targeted by Ringhausen because he did not

support Ringhausen’s political campaign (Doc. 1). Parker alleges that Ringhausen:

informed Parker that Ringhausen could fire Parker for any reason Ringhausen wants;

told other officers that he was looking for any reason to fire Parker; informed Parker that

Ringhausen would be performing surveillance on Parker during Parker’s shifts; refused

to communicate with Parker unless it was to threaten Parker; and used improper

employment standards to justify Parker’s termination (Id.). Parker was then terminated

(Id.). Parker outlined claims supporting that his termination was based at least in part on


                                        Page 6 of 13
 Case 3:19-cv-00948-NJR Document 28 Filed 04/20/20 Page 7 of 13 Page ID #73



a constitutional violation.

         This Court has already established that basing employment decisions on political

motivations violates public employees’ constitutional rights. Cooper v. Nameoki Twp., No.

14-CV-634-SMY-SCW, 2015 U.S. Dist. LEXIS 115339, at *3 (S.D. Ill. Aug. 31, 2015) (“Basing

employment decisions on political motivation, with certain narrow exceptions, violates

an individual’s First Amendment rights.”); Gossett v. Walker, No. 06-0600-DRH, 2008 U.S.

Dist. LEXIS 84642, at *11-12 (S.D. Ill. Sep. 10, 2008) (“‘…[P]ublic employees may not be

made to suffer adverse job actions because of their political beliefs’…It is therefore ‘well

established that hiring, firing, or transferring government employees based on political

motivation violates the First Amendment…’”); Wilkie v. Obourn, Case No. 00-cv-4293-JPG,

2002 U.S. Dist. LEXIS 963, at *12 (S.D. Ill. Jan. 7, 2002) (“[I]t is a violation of the First

Amendment to make public employment hiring decisions on the basis of political

patronage…”). These decisions were based in part on Elrod v. Burns.

         Thus, it is possible to infer from the allegations of Parker’s complaint that

Ringhausen had final policy-making authority for the Department and that the wrongful

conduct alleged in the complaint occurred pursuant to Ringhausen’s illegal policies,

practices, and specific individual conduct. Therefore, Parker has stated a claim for relief

under Section 1983 against Ringhausen. The Court will not dismiss Jersey County, but

will limit its liability to paying any damages awarded.

   II.      Count II

         Defendants next assert that Count II of the Complaint must be dismissed because

Parker has failed to sufficiently plead retaliatory discharge (Doc. 10). Defendants contend


                                       Page 7 of 13
 Case 3:19-cv-00948-NJR Document 28 Filed 04/20/20 Page 8 of 13 Page ID #74



that Parker failed to allege a protected activity and failed to allege a violation of public

policy (Id.).

          “To state a claim for retaliatory discharge under Illinois law, a plaintiff must show:

(1) he has been discharged; (2) in retaliation for his activities; (3) the discharge violates a

clear mandate of public policy.” Robinson v. Morris, No. 18-cv-0164-JPG, 2018 U.S. Dist.

LEXIS 79106, at *10 (S.D. Ill. May 10, 2018). Illinois employers may generally terminate

employees at any time for any reason because Illinois is an at-will employment state.

Mollet v. St. Joseph’s Hosp. Breese, of the Hosp. Sisters of the Third Order of St. Francis, No. 16-

cv-0293-MJR-DGW, 2017 U.S. Dist. LEXIS 38795, at *4 (S.D. Ill. Mar. 17, 2017). “Retaliatory

discharge claims have been recognized as a narrow exception to the general rule in two

types of cases: those involving retaliation for filing a worker’s compensation claim and

those involving an employee terminated for reporting an employer’s allegedly criminal

activity.” Id. Illinois Appellate courts have not extended the exception beyond these two

categories. Id.

          Here, Parker has not brought any worker’s compensation claims, and he has not

alleged any criminal conduct on the part of Defendants. Therefore, Parker’s retaliatory

discharge claim must be dismissed.

   III.      Count III

          Defendants assert that Parker has failed to sufficiently allege extreme and

outrageous conduct necessary to succeed on a claim for intentional infliction of emotional

distress (“IIED”) (Doc. 10). Parker asserts that his employment as a police officer invoked

more stress than a normal employment position (Doc. 12).


                                          Page 8 of 13
 Case 3:19-cv-00948-NJR Document 28 Filed 04/20/20 Page 9 of 13 Page ID #75



       To plead a claim for IIED, a plaintiff must allege (1) the defendant engaged in

“truly extreme and outrageous” conduct; (2) the defendant either intended the conduct

inflict severe emotional distress, or knew that there was a high probability the conduct

would cause severe emotional distress; and (3) the conduct, in fact, caused the plaintiff

severe emotional distress. McGrath v. Fahey, 126 Ill. 2d 78, 86, 533 N.E.2d 806, 809, 127 Ill.

Dec. 724 (1988). “The law intervenes only where the distress inflicted is so severe that no

reasonable man could be expected to endure it.” Id.

       “For conduct to be extreme and outrageous it must go ‘beyond all bounds of

decency’ and be ‘considered intolerable in a civilized community.’” Fox v. Hayes, 600 F.3d

819, 842 (7th Cir. 2010) (quoting Lopez v. City of Chi., 464 F.3d 711, 721 (7th Cir. 2006)). The

Illinois Supreme Court uses three factors to evaluate the outrageousness of a defendant’s

conduct. Franciski v. Univ. of Chi. Hosps., 338 F.3d 765, 769 (7th Cir. 2003). “First, the more

power or control the defendant has over the plaintiff, the more likely the conduct will be

deemed extreme.” Id. Second, “courts must consider whether the defendant reasonably

believed its objective was legitimate.” Id. And third, “courts must consider whether the

defendant was aware the plaintiff was peculiarly susceptible to emotional distress, by

reason of some physical or mental condition or peculiarity.” Id. (internal citations and

quotations omitted).

       Liability for emotional distress is more constrained in the employment context.

Richards v. U.S. Steel, 869 F.3d 557, 567 (7th Cir. 2017). “This is because ‘personality

conflicts and questioning of job performance are unavoidable aspects of employment and

. . . frequently, they produce concern and distress.’” Id. (quoting Van Stan v. Fancy Colours


                                        Page 9 of 13
Case 3:19-cv-00948-NJR Document 28 Filed 04/20/20 Page 10 of 13 Page ID #76



& Co., 125 F.3d 563, 567 (7th Cir. 1997)). “[I]f everyday job stresses resulting from

discipline, personality conflicts, job transfers or even terminations could give rise to a

cause of action for intentional infliction of emotional distress, nearly every employee

would have a cause of action.” Naeem v. McKesson Drug Co., 444 F.3d 593, 605 (7th Cir.

2006). Thus, “courts are hesitant to conclude that conduct is extreme and outrageous in

the employer-employee context unless an ‘employer clearly abuses the power it holds

over an employee in a manner far more severe than the typical disagreements or job-

relates stress caused by the average work environment.’” Richards, 869 F.3d at 567

(quoting Naeem, 444 F.3d at 605).

       Here, Parker’s allegations do not establish the type of extreme and outrageous

conduct that is actionable for an IIED claim. Parker asserts he was terminated because he

did not support Ringhausen’s political campaign and because of a violation of Illinois

law (Doc. 1). However, wrongful termination, by itself, is not outrageous enough to

support an IIED claim. Fang v. Vill. of Roselle, No. 95 C 5175, 1996 U.S. Dist. LEXIS 9512,

1996 WL 386556, at *3 (N.D. Ill. July 5, 1996) (“[I]t is clearly established that wrongful

discharge, alone, even where such a discharge is malicious, does not constitute grounds

for a claim of intentional infliction of emotional distress against an employer.”). Rather,

wrongful discharge is found to support an IIED claim only when it is accompanied by

truly egregious conduct. See, e.g., Pavilon v. Kaferly, 204 Ill. App. 3d 235, 561 N.E.2d 1245,

149 Ill. Dec. 549 (1st Dist. 1990) (the plaintiff stated an IIED claims where she alleged her

employer offered her money for sex; fired her when she refused; threatened to kill her,

rape her, and take legal action to challenge the custody of her child; and attempted to


                                       Page 10 of 13
Case 3:19-cv-00948-NJR Document 28 Filed 04/20/20 Page 11 of 13 Page ID #77



disrupt her new employment relationship); Anderson v. Viskase Corp., No. 92 C 1057, 1992

WL 211076, at *1 (N.D. Ill. Aug. 25, 1992) (the plaintiff stated an IIED claim where he

alleged he was “berated, yelled at, and suspended from his job as a result of his missing

work for treatment of skin cancer contracted on the job and for missing work to recover

from two extremely serious heart attacks that occurred on the jobs”; was carried out on a

stretcher as a result of those heart attacks; and told that “he must ignore his Doctor’s

orders and return to work or lose his job”); Naeem, 444 F.3d at 606 (the plaintiff stated a

claim where managers forced her to climb up an unstable metal stairway to hook up

computer equipment during her pregnancy; sabotaged her computer to deny her access

and alter her files; publicly criticized her work during meetings with other supervisors;

moved her office and files, causing her to be unable to locate paperwork; increased her

workload, knowing she would not be able to meet the deadlines; and then terminated

her).

        Parker simply has not met his burden of alleging extreme and outrageous conduct.

Ringhausen’s alleged actions do not come close to the level of outrageousness that is

necessary to state a claim for IIED. See Brackett v. Galesburg Clinic Ass’n, 293 Ill. App. 3d

867, 870-71, 689 N.E.2d 406, 408, 228 Ill. Dec. 534 (Ill. App. Ct. 1997) (dismissing IIED

claim where the plaintiff was terminated after 44 years of employment; the termination

was not according to policy; she was not given a reason for her termination; she was

escorted out of the building and not allowed to collect her belongings; and the employer

hinted she was terminated for something “really bad”); Stoecklein v. Ill. Tool Works, Inc.,

589 F. Supp. 139, 146 (N.D. Ill. 1984) (dismissing IIED claim based on wrongful discharge,


                                      Page 11 of 13
Case 3:19-cv-00948-NJR Document 28 Filed 04/20/20 Page 12 of 13 Page ID #78



age discrimination, refusal to pay severance pay, and refusal to transfer the plaintiff after

promising to do so); Harriston v. Chi. Tribune Co., 992 F.2d 697, 703 (7th Cir. 1993)

(affirming dismissal of IIED claim where the plaintiff claimed she was discriminated

against, reprimanded without cause, forced out of a management position, falsely

accused of having poor sales, had her telephone calls monitored through the use of an

eavesdropping device, and was threatened with discipline); Thomas v. Coach Outlet Store,

No. 16 C 3950, 2017 U.S. Dist. LEXIS 11136, 2017 WL 386656, at *5 (N.D. Ill. Jan. 27, 2017)

(dismissing IIED claim where the manager falsely accused the plaintiff of theft, petted

her down, searched her belongings, and terminated her).

       Ringhausen’s actions also do not constitute extreme and outrageous conduct, even

considering Parker’s susceptibility to emotional distress because of the job’s stress level.

“[T]he defendant’s knowledge of the plaintiff’s susceptibility does not alter the objective

standard by which a court judges whether conduct is outrageous.” Van Stan, 125 F.3d at

569. Instead, “where a defendant knows that a plaintiff is susceptible to emotional

distress, we must determine whether an average member of the community would

consider the defendant’s conduct extreme and outrageous under all of the circumstances

of the case, including the defendant’s knowledge of the plaintiff’s susceptibility.” Id.

Under this standard, even if Ringhausen knew Parker was sensitive to emotional distress

because of the stresses of being a police officer, the alleged conduct does not support a

claim for IIED. Accordingly, Count III is dismissed for failure to state a claim.




                                      Page 12 of 13
Case 3:19-cv-00948-NJR Document 28 Filed 04/20/20 Page 13 of 13 Page ID #79



                                         CONCLUSION

      For the reasons set forth above, the Motion to Dismiss for Failure to State a Claim

(Doc. 10) filed by Defendants Michael Ringhausen and Jersey County, Illinois, is

GRANTED in part and DENIED in part. Counts II and III are DISMISSED with

prejudice. Defendant Jersey County’s liability shall be limited to payment of any

judgment awarded in Plaintiff’s favor.

      IT IS SO ORDERED.

      DATED: April 20, 2020


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                    Page 13 of 13
